                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

TERRANCE COVINGTON,                              )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )         No. 1:19-cv-00128-ACL
                                                 )
JASON LEWIS,                                     )
                                                 )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of petitioner Terrance Covington for

leave to commence this civil action without payment of the required filing fee. (Docket No. 2).

Having reviewed the motion and the financial information submitted in support, the Court finds

that it should be granted. See 28 U.S.C. § 1915(a).

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.

       Dated this 13th day of August, 2019.




                                                      ABBIE CRITES-LEONI
                                                      UNITED STATES MAGISTRATE JUDGE
